          Case 1:19-cr-00659-AT Document 41 Filed 03/01/21 Page 1 of 1

                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: 3/1/2021

              -against-
                                                                       19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                            ORDER

                       Defendant.
ANALISA TORRES, District Judge:

      Upon application from defense counsel, the sentencing scheduled for March 10, 2021, is
ADJOURNED sine die. By April 2, 2021, Defendant shall file a letter on the docket indicating
whether Defendant consents to a sentencing hearing conducted via videoconference.

       SO ORDERED.

Dated: March 1, 2021
       New York, New York
